                  Case
                  Case 2:20-cv-01586-GMN-DJA
                       2:20-cv-01586-GMN-DJA Document
                                             Document 6
                                                      4 Filed
                                                        Filed 09/03/20
                                                              08/27/20 Page
                                                                       Page 1
                                                                            1 of
                                                                              of 2
                                                                                 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                        District
                                                 __________      of Nevada
                                                             District of __________

                                                                   )
                                                                   )
                                                                   )
                       Carranza, et al.,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No. 2:20-cv-01586
                                                                   )
                                                                   )
                                                                   )
                    Warden Brian Koehn                             )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Warden Brian Koehn
                                       Nevada Southern Detention Center
                                       2190 East Mesquite Avenue
                                       Pahrump, Nevada, 89060




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Erin M. Gettel
                                       Office of the Federal Public Defender
                                       411 E. Bonneville Suite 250
                                       Las Vegas, Nevada, 89101
                                       Tel: 702-388-6577


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk

        9/3/2020
                    Case
                    Case 2:20-cv-01586-GMN-DJA
                         2:20-cv-01586-GMN-DJA Document
                                               Document 6
                                                        4 Filed
                                                          Filed 09/03/20
                                                                08/27/20 Page
                                                                         Page 2
                                                                              2 of
                                                                                of 2
                                                                                   2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01586

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
